DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Unit or steps such as a generating unit and a correction unit in claims 1-4, 6, 9-12, 14-18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10.038,820 B2. 
a.	Regarding claim 1, claim 3 of the conflict patent discloses an image processing apparatus comprising: one or more processors (claim 1, preamble); and
one or more memories storing instructions, when executed by the one or more processors, causing the image processing apparatus to function as (claim 1, preamble):
a generation unit configured to generate, a sharpness recovery amount for recovering degradation of a spatial frequency response, the sharpness recovery amount corresponding to each pixel of a target image (claim 1, limitation 1); and
a correction unit configured to perform correction processing for the target image based on the sharpness recovery amount between adjacent pixels of the target image (claims 2-3), wherein
the correction unit adds a correction amount of a sign opposite to a sign of a sharpness recovery amount to a pixel with the smaller absolute value of the sharpness recovery amount in a case where signs of the sharpness recovery amounts reverse between the adjacent pixels (claims 2-3).
b.	Regarding claims 7, 9 and 15 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 2012/0033098 A1, hereinafter “Mat”) in view of Sekino et al. (US 2003/0231802 A1).
a.	Regarding claim 1, Mat discloses an image processing apparatus comprising: one or more processors (Mat discloses CPU at Fig. 1-101 and ¶0037); and
one or more memories storing instructions, when executed by the one or more processors, causing the image processing apparatus to function as (Mat discloses a RAM and a ROM at Figs. 1-102 and 1-103 and ¶0037):
a correction unit adds a correction amount of a sign opposite to a sign of a sharpness recovery amount to a pixel with the smaller absolute value of the sharpness recovery amount in a case where signs of the sharpness recovery amounts reverse between the adjacent pixels (Mat discloses that “determine a correction amount c[0] for correcting a shift of the photographing range of the line y of the frame 0 and a correction amount c[-1] for correcting a shift of the photographing range at the time of reading out the line y of the frame -1 in place of the frame 0. The processing of this flow chart is achieved by the CPU 101 which reads out a control program stored in the ROM 103 and then executes the read-out control program…” at Fig. 5 and ¶¶0042-0044).
However, Mat does not disclose a generation unit configured to generate, a sharpness recovery amount for recovering degradation of a spatial frequency response, the sharpness recovery amount corresponding to each pixel of a target image; and
a correction unit configured to perform correction processing for the target image based on the sharpness recovery amount between adjacent pixels of the target image. 
Sekino discloses a generation unit configured to generate, a sharpness recovery amount for recovering degradation of a spatial frequency response, the sharpness recovery amount corresponding to each pixel of a target image (Sekino discloses that “calculates the spatial frequency f for the selected pixel group (S13). The limit contrast corresponding to the spatial frequency is then obtained with reference to the MTF characteristic curve (S14). On the other hand, with reference to value of each pixel of interest included in the selected pixel group, the amplitude of each pixel of interest is obtained (S15). Based on the limit contrast obtained in step S14 and the amplitude obtained in step S15, the pixel value change tolerance is calculated (S16)... The control section 11 then determines a target value with reference to at least one of the pixel values of pixels of interest (S17)” at Figs. 5-S13, S14, S15, S16, and S17 and ¶¶0038-0039); and
a correction unit configured to perform correction processing for the target image based on the sharpness recovery amount between adjacent pixels of the target image (Sekino discloses that “The control unit 11 then corrects each pixel value so as to approximate to the target value using the pixel value change tolerance as a limit” at Fig. 5-S18 and ¶0040-0041).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the correction process by the control unit of Sekino to Mat’s distortion correction process.
The suggestion/motivation would have been to provide “image data [being] corrected within a range which does not cause visual image deterioration and the corrected image data [being] then coded, so that load in coding can be reduced while maintaining the coding efficiency. Further, as the need for adopting a plurality of coding methods is eliminated, the configuration of the apparatus can be simplified” (Sekino; ¶0010).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein
the correction unit adds, in a case where an absolute value of a pixel whose sign of the sharpness recovery amount is positive is larger than an absolute value of a negative pixel, a predetermined correction amount to a pixel located at the negative pixel (Mat discloses that “First, at Step S501, the CPU 101 determines whether a change (difference) between the motion amount d[0][y] of the line y of the frame 0 which is being photographed and the motion amount d[-1][y] of the line y of the preceding frame -1 is less than the number of the horizontal pixels W of the image pickup sensor 105 or not. When the change is equal to or more than the number of the horizontal pixels W, the change exceeds the correction limit, and consequently the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, nothing is set to the correction amount c[-1] of the frame -1. If the change is less than the number of the horizontal pixels W, the CPU 101 determines whether the product of the motion amount d[0] [y] of the line y of the frame 0 and the motion amount d[-1][y] of the line y of the frame -1 is negative or not at Step S502. If the product is negative, the photographing ranges of the lines y of the frame 0 and the frame -1 shift into the counter directions of the left and the right sides on the basis of the line 0 of the frame 0 as the reference, and consequently the lacking part of the photographing range of the frame 0 (the shaded area illustrated in FIG. 4) can be corrected by using the photographing range of the frame -1. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to -d[0][y] from the motion amount of the line y of the frame 0 and sets the correction amount c[-1] of the frame -1 to -d[-1][y] from the motion amount of the line y of the frame -1 at Step S503. On the other hand, if the product of the motion amounts of the lines y of the frame 0 and the frame -1 is positive, the photographing ranges of the lines y of the frame 0 and the frame -1 deviate in the same directions with respect to the line 0 of the frame 0 as the reference. Consequently, the lacking part of the photographing range of the frame 0 cannot be completely corrected even by using the photographing range of the frame -1. Accordingly, the CPU 101 determines whether the motion amount d[-1][y] of the line y of the frame -1 is smaller than the motion amount d[0][y] of the line y of the frame 0 or not at Step S504. If the motion amount of the frame -1 is smaller than the motion amount of the frame 0, the frame -1 is closer to the photographing range (of the line 0 of the frame 0) of the reference, and consequently a part of the lacking part of the frame 0 can be corrected. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to d[0][y]-d[-1][y] on the basis of the difference of the motion amounts of the lines y of the frame 0 and frame -1 and sets the correction amount c[-1] of the frame -1 to 0 at Step S505. If the motion amount of the frame -1 is larger than the motion amount of the frame 0, the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, the CPU 101 does not set anything to the correction amount c[-1] of the frame -1.” at Fig. 5 and ¶¶0042-0044); and
adds, in a case where an absolute value of a pixel whose sign of the sharpness recovery amount is positive is smaller than an absolute value of a negative pixel, a predetermined correction amount to a pixel located at the positive pixel (Mat discloses that “First, at Step S501, the CPU 101 determines whether a change (difference) between the motion amount d[0][y] of the line y of the frame 0 which is being photographed and the motion amount d[-1][y] of the line y of the preceding frame -1 is less than the number of the horizontal pixels W of the image pickup sensor 105 or not. When the change is equal to or more than the number of the horizontal pixels W, the change exceeds the correction limit, and consequently the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, nothing is set to the correction amount c[-1] of the frame -1. If the change is less than the number of the horizontal pixels W, the CPU 101 determines whether the product of the motion amount d[0] [y] of the line y of the frame 0 and the motion amount d[-1][y] of the line y of the frame -1 is negative or not at Step S502. If the product is negative, the photographing ranges of the lines y of the frame 0 and the frame -1 shift into the counter directions of the left and the right sides on the basis of the line 0 of the frame 0 as the reference, and consequently the lacking part of the photographing range of the frame 0 (the shaded area illustrated in FIG. 4) can be corrected by using the photographing range of the frame -1. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to -d[0][y] from the motion amount of the line y of the frame 0 and sets the correction amount c[-1] of the frame -1 to -d[-1][y] from the motion amount of the line y of the frame -1 at Step S503. On the other hand, if the product of the motion amounts of the lines y of the frame 0 and the frame -1 is positive, the photographing ranges of the lines y of the frame 0 and the frame -1 deviate in the same directions with respect to the line 0 of the frame 0 as the reference. Consequently, the lacking part of the photographing range of the frame 0 cannot be completely corrected even by using the photographing range of the frame -1. Accordingly, the CPU 101 determines whether the motion amount d[-1][y] of the line y of the frame -1 is smaller than the motion amount d[0][y] of the line y of the frame 0 or not at Step S504. If the motion amount of the frame -1 is smaller than the motion amount of the frame 0, the frame -1 is closer to the photographing range (of the line 0 of the frame 0) of the reference, and consequently a part of the lacking part of the frame 0 can be corrected. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to d[0][y]-d[-1][y] on the basis of the difference of the motion amounts of the lines y of the frame 0 and frame -1 and sets the correction amount c[-1] of the frame -1 to 0 at Step S505. If the motion amount of the frame -1 is larger than the motion amount of the frame 0, the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, the CPU 101 does not set anything to the correction amount c[-1] of the frame -1.” at Fig. 5 and ¶¶0042-0044).
c.	Regarding claims 7-8, claims 7-8 are analogous and correspond to claims 1-2, respectively. See rejection of claims 1-2 for further explanation.
d.	Regarding claims 9-10, claims 9-10 are analogous and correspond to claims 1-2, respectively. See rejection of claims 1-2 for further explanation.
e.	Regarding claims 15-16, claims 15-16 are analogous and correspond to claims 1-2, respectively. See rejection of claims 1-2 for further explanation.

Claims 3, 6, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 2012/0033098 A1, hereinafter “Mat”) in view of Sekino et al. (US 2003/0231802 A1), and further in view of Arita et al. (US 2003/0020681 A1).
a.	Regarding claim 3, the combination applied in claim 1 discloses all the previous claim limitations except the one specified in claim 3.
Arita discloses whereinthe correction unit calculates the predetermined correction amount based on a sum value of sharpness recovery amounts between adjacent pixels of the target image (Arita discloses that “[t]he addition section 34 obtains an addition value by addition of the value of the pixel Xn-1 and the value of the pixel Xn+1 (addition value calculation step). The first comparison section 35 obtains a difference value .DELTA. between the calculation value of the addition section 34 and the calculation value of the duplicative calculation section 33 (first comparison step)” at Fig. 4-34 and ¶0122).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the addition section of Arita to the combination.
The suggestion/motivation would have been to “[utilize] the high color-scale display performance of a display apparatus [to] be obtained without imposing a burden on a user or without being dependent on an image to be displayed” (Arita; ¶0043).
b.	Regarding claim 6, the combination applied in claim 3 discloses wherein
the generation unit generates the sharpness recovery amount by performing a convolution operation for a luminance value or RGB values of the target image by using filter coefficients calculated in accordance with the spatial frequency response (Arita discloses that “the plurality of types of color signals, which are input as color image data for each of the R-, G-, B-pixels, are corrected. Thus, the color resolution of the color image can be improved for each of the color components of the color image” at ¶0060).
c.	Regarding claims 11 and 14, claims 11 and 14 are analogous and correspond to claims 3 and 6, respectively. See rejection of claims 3 and 6 for further explanation.
d.	Regarding claims 17 and 20, claims 17 and 20 are analogous and correspond to claims 3 and 6, respectively. See rejection of claims 3 and 6 for further explanation.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 2012/0033098 A1, hereinafter “Mat”) in view of Sekino et al. (US 2003/0231802 A1), and further in view of Nakase et al. (US 2008/0130061 A1).
a.	Regarding claim 4, the combination applied in claim 1 discloses wherein the one or more memories storing instructions, when executed by the one or more processors, causes the image processing apparatus to further function as:
wherein the correction unit corrects exposure position information so as to link with a turned-on pixel of an adjacent pixel in a case where signs of the sharpness recovery amounts reverse between adjacent pixels of the target image and at least one of two pixels of a halftone image located at the same position of the adjacent pixel is an exposure pixel (Sekino discloses that “calculates the spatial frequency f for the selected pixel group (S13). The limit contrast corresponding to the spatial frequency is then obtained with reference to the MTF characteristic curve (S14). On the other hand, with reference to value of each pixel of interest included in the selected pixel group, the amplitude of each pixel of interest is obtained (S15). Based on the limit contrast obtained in step S14 and the amplitude obtained in step S15, the pixel value change tolerance is calculated (S16)... The control section 11 then determines a target value with reference to at least one of the pixel values of pixels of interest (S17)” at Figs. 5-S13, S14, S15, S16, and S17 and ¶¶0038-0039).
However, the combination applied in claim 1 does not disclose a halftone processing unit configured to generate a halftone image and exposure position information specifying justification of an exposure position of each pixel from the target image.
Nakase discloses a halftone processing unit configured to generate a halftone image and exposure position information specifying justification of an exposure position of each pixel from the target image (Nakase discloses that “[t]he image forming controller 14 causes the laser chip 3 to emit light in accordance with these patch patterns and pulse widths, obtaining a patch output image by the above-described image forming operation. When viewed from a distance, the obtained patch output image seems to be a halftone image having different densities, as shown in FIG. 7 (step S1 in FIG. 5)” at ¶0046).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the vertical and horizontal line width correction of Nakase to the combination.
The suggestion/motivation would have been to provide “[capability] of outputting, without using any special device, an image which is free from changes in density and tint even upon crisscross rotation and exhibits good proportion of a small character” (Nakase; abstract).
b.	Regarding claims 12 and 18, claims 12 and 18 are analogous and correspond to claim 4. See rejection of claim 4 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664